Citation Nr: 1137711	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010 the Veteran failed to report for a hearing scheduled at his request.  In August 2010, the Board dismissed appeals in the matters of service connection for a sleep disorder and bronchitis (because the Veteran had withdrawn his appeal in such matters; See June 2010 VA Form 9) and remanded for additional development the matter of service connection for a variously diagnosed psychiatric disability, to include PTSD.


FINDINGS OF FACT

1.  The Board's August 2010 remand and September 2010 correspondence from the RO, via the Appeals Management Center (AMC), sought further evidence from the Veteran in connection with, and essential for a proper determination on, his claim of service connection for a psychiatric disability.

2.  The Veteran failed (without giving cause) to respond to the request for the further evidence within a year of the request (and also failed to report for a VA examination scheduled in connection with/to assist him with the development of his appeal); he has moved without keeping VA appraised of his whereabouts, and has ceased communicating with VA.  


CONCLUSION OF LAW

The Veteran has abandoned his claim in the matter of service connection for a psychiatric disability.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  A December 2005 letter advised the Veteran of VA's duties to notify and assist in the development of the claim and of what he would need to provide.  Pursuant to the Board's remand request the RO (via AMC) sought to assist him in the development of the instant claim.  However, he has relocated and not kept VA aware of his whereabouts; consequently, AMC's (and the Board's) correspondence to the Veteran has been returned as undeliverable.  As further development (for treatment records and a VA examination) cannot proceed without the Veteran's participation, VA's duty to assist is met.  

Factual Background, Legal Criteria, and Analysis

In August 2010, the Board remanded this matter for the RO (via AMC)  to secure (upon authorization by the Veteran) records of all mental health treatment he received prior to his June 2002 enlistment and after his June 2005 separation from service and for an examination to determine the nature and likely etiology of his current psychiatric disability.  A review of the claims file found that his address of record from April 2002 to November 2010 was in Portland, Oregon, and that an address in College Station, Texas, was also of record from September 2010 to November 2010.  

A September 2010 letter from the AMC asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each of his health care providers so that VA could obtain treatment information from the providers.  The letter was mailed to the College Station, Texas, address and was not returned as undelivered.  [Notably, a July 2011 supplemental statement of the case was also mailed to the College Station address and was not returned as undelivered.]  
The Board's remand was mailed to the Veteran at his both his College Station and Temple VAMC addresses and was returned as undeliverable.  Notice that his appeal was returned to the Board's docket was mailed to the Temple VAMC address, and likewise was returned as undeliverable.  Both the Portland, Oregon, address and the College Station, Texas, address were utilized for the examination notification letter.  The examination request was cancelled because the Veteran failed to report.  

The last communication from the Veteran received by VA was received in June 2010; notably, he failed (without giving cause) to report for a July 2010 Travel Board hearing scheduled at his request.

The facts of this case are fairly clear.  The Veteran has either relocated without making his whereabouts known to VA or (because AMC correspondence to him was not returned as undeliverable) has chosen to not communicate with VA, and ignored requests for his assistance in the development of his claim.  Either way, the circumstances are entirely within his control; further adjudication of his claim/appeal cannot proceed without his co-operation.  

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)(VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach).  The burden is on the claimant/appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Here, because the Board's correspondence to the Veteran at the addresses used by AMC was returned as undeliverable, the presumption of regularity may be questioned despite the fact that AMC correspondence was not returned as undeliverable.  However, if in fact the Veteran has relocated, he has not made VA aware of his whereabouts.  In fact, VA has not received any communication from the Veteran since June 2010.  Because the evidentiary record is incomplete, proper adjudication of his claim/appeal cannot proceed without his participation and cooperation.  The duty to assist is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has a duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

By either ignoring (for more than a year following the request) VA's request for identifying information and releases necessary to secure evidence pertinent to his claim (See 38 C.F.R. § 3.158(a)), or alternatively by relocating without any notice to VA of his whereabouts, the Veteran has abandoned his claim seeking service connection for a psychiatric disability.  Accordingly, there remains no allegation of error of fact or law in this matter for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disability, to include PTSD, is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


